Exhibit 10.2
TERMINATION AGREEMENT
This Termination Agreement (the “Termination Agreement“) is entered into as of
September 11, 2008 (“Termination Date”) by and among the following parties at
Chengdu, the People’s Republic of China (“PRC” or “China”):
Sichuan Nanguang Vacuum Technology Incorporated Ltd., a company established
under the laws of the PRC, having its registered office at Longtan City Industry
Zone, Second Section of East Third Ring Road, Chengdu, with Liu Shuwei, a PRC
citizen, as its current chairman of the board of directors and legal
representative (“Nanguang”);
Yao Chongguo, a citizen of the United States (“Yao Chongguo”); and
TomoTherapy Incorporated, a company established under the laws of the State of
Wisconsin, having its registered office at 1240 Deming Way, Madison, Wisconsin,
USA (“TomoTherapy”).
Each of Nanguang, Yao Chongguo and TomoTherapy shall be respectively referred to
as a “Party”, and shall be collectively referred to as the “Parties”.
WHEREAS, the Parties have entered into an Equity Interest Transfer Agreement
dated April 17, 2008 (the “Equity Interest Transfer Agreement”) for the
contemplated transfer of 100% of the equity interest in Chengdu Twin-Peak
Accelerator Technology Inc. (the “Company”);
WHEREAS, the Parties intend to enter into a new agreement in connection with the
transfer of the equity interest in the Company on the Termination Date, and
would like to confirm that the Equity Interest Transfer Agreement are
terminated.
NOW, THEREFORE, it is hereby agreed:
1. The Parties unanimously agree to terminate the Equity Interest Transfer
Agreement on the Termination Date.
2. Commencing from the Termination Date, all rights and obligations of each
Party arising from the Equity Interest Transfer Agreement shall terminate.
3. This Termination Agreement is executed in both Chinese and English language
in two copies, each Party having one copy with equal legal validity. This
Termination Agreement shall become effective upon the date hereof.
[signature page follow]

 

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Termination Agreement as of
the Termination Date.

            Sichuan Nanguang Vacuum Technology Incorporated Ltd.
      By:   /s/ Liu Shuwei       Name:   Liu Shuwei       Position: Legal
Representative        Yao Chongguo
      By:   /s/ Yao Chongguo             TomoTherapy Incorporated
      By:   /s/ Steve Books       Name:   Steve Books       Position:  Chief
Operating Officer    

 

2